IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CORA BROWN,1                                §
                                                §   No. 372, 2021
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CN96-11425
    CHASE BROWN,                                §   Petition No. 20-22569
                                                §
          Respondent Below,                     §
          Appellee.                             §

                                Submitted: December 2, 2021
                                 Decided: December 21, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)    On November 22, 2021, the appellant, Cora Brown, filed a notice of

appeal from a Family Court order dated October 18, 2021 and docketed on October

19, 2021. A timely notice of appeal was due in this Court by November 18, 2021.2

The Senior Court Clerk issued a notice directing Brown to show cause why this

appeal should not be dismissed as untimely filed. In her response to the notice to




1
    The Court assigns pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Supr. Ct. R. 6(a)(i).
show cause, Brown argues the merits of her appeal, but does not address the

untimeliness of her appeal in this Court.

       (2)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period in order to be effective.4 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements.5 Unless an appellant can demonstrate that the failure to

file a timely notice of appeal is attributable to court-related personnel, this Court

cannot consider an untimely appeal.6

       (3)    Brown has not demonstrated that her failure to file a timely notice of

appeal of the Family Court order is attributable to court-related personnel.

Consequently, this case does not fall within the exception to the general rule that

mandates the timely filing of a notice of appeal. The appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b),

that this appeal is DISMISSED.

                                                    BY THE COURT:


                                                    /s/ Karen L. Valihura
                                                           Justice



3
  Carr v. State, 554 A.2d 778, 779 (Del.1989).
4
  Supr. Ct. R. 10(a).
5
  Ward v. Taylor, 2019 WL 4784943, at *1 (Del. Sept. 30, 2019); Smith v. State, 47 A.3d 481, 486-
87 (Del. 2012).
6
  Ward, 2019 WL 4784943, at *1; Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                               2